Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 22, 1993, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that reversible error occurred due to the prosecutor’s remarks during summation is unpreserved for appellate review since the defendant failed to object to the remarks which he now challenges on appeal (see, CPL 470.05 *749[2]; People v Balls, 69 NY2d 641). In any event, the remarks were either a fair comment on the evidence, a fair response to defense counsel’s summation, or were not so prejudicial as to warrant reversal in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
Further, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.